DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemoto (JP 2012/092302 A; machine translation provided by Applicant).
Regarding claim 1,
Nemoto teaches a porous film with outstanding air permeability (a breathable sheet) comprising a resin composition containing a 4-methyl-1-pentene-based polymer with said 4-methyl-1-pentene as a main component (Nemoto: abstract; par. 0018, 0020, 0021, and throughout the disclosure).
Regarding claim 2,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches the breathable sheet may be a porous film (a perforated sheet) (Nemoto: abstract; par. 0001, 0012-0013, 0018, and throughout the disclosure).
Regarding claim 4,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches wherein the 4-methyl-1-pentene-based polymer contains a constitutional unit derived from 4-methyl-1-pentene and a constitutional unit derived from an α-olefin other than 4-methyl-1-pentene and having 2 to 20 carbon atoms (Nemoto: par. 0026).
Regarding claim 6,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches the breathable sheet has a thickness of preferably from 10 to 40 µm (0.01 to 0.04 mm) which is within the claimed range of 0.01 mm or more and 10 mm or less (Nemoto: par. 0061).
Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Regarding claim 7,
Nemoto teaches the breathable sheet required by claim 1. The limitation requiring the breathable sheet to be “used for a member that may be directly or indirectly in contact with a human body surface when used” is essentially a function or use of the claimed breathable sheet and is not given patentable weight. See MPEP 2173.05(g) and 2111.02 II. Nemoto further teaches porous film may be used as a packaging article, a sanitary article, a building article, a medical article, and so forth (Nemoto: par. 0001). Thus, the breathable sheet is fully capable of 
Regarding claim 8,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches the porous film (the breathable sheet) may be formed from methods other than foaming methods, such as stretching methods, and thus may be considered a non-foamed product (Nemoto: par. 0067).
Regarding claim 9,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches the breathable sheet (layer A) may be laminated with other breathable sheet layers forming a stacked product (Nemoto: par. 0042).
Regarding claims 10 and 11,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches the breathable sheet (layer A) may be laminated with layers different from the breathable sheet layers (such as layer B) forming a composite (Nemoto: par. 0042). The layer B may be formed of a thermoplastic resin such as polypropylene (Nemoto: par. 0045-0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto.
Regarding claims 3 and 12,
Nemoto teaches the breathable sheet required by claim 1 and the composite required by claim 10. Nemoto further teaches the breathable sheet may have an air-permeability at 25ºC of preferably from 5 to 3000 sec/100 ml (converts to 1 cc/0.05 to 30 sec which converts to 20 cc/sec to 0.0333 cc/sec) in a given area of the porous film (1 cm2) which overlaps with the claimed 1 cc/cm2/sec or more at substantially similar temperatures (Nemoto: par. 0062). There is a reasonable expectation due to the degree of overlap that the breathable sheet permeability of Nemoto would overlap if measured in the claimed conditions of 24ºC at 50% RH in accordance with JIS K6400-7:2012 (method B) as Nemoto measures at 1ºC difference and comprises a substantially similar structure, such as having a porosity of from 5 to 80% which overlaps with the disclosed about 16% in Table 3 of Applicant’s specification, and composition in Applicant’s specification (Nemoto: par. 0063 and Applicant’s PGpub: Table 3).
Nemoto and the claims differ in that Nemoto does not teach the exact same air-permeability range measured in the claimed manner as recited in the instant claims. However, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
Further, Nemoto teaches the air-permeability may be adjusted to ensure sufficient air permeability by adjusting the lamination ratio of the breathable sheet and other layers within the laminate (Nemoto: par. 0043). Thus, one of ordinary skill in the art would seek to adjust the air-permeability by adjusting the thickness ratios and the porosity to achieve the required air-permeability for the intended applications.
Regarding claim 5,
Nemoto teaches the breathable sheet required by claim 1. Nemoto further teaches at least one or more temperatures at which a maximum value of a loss tangent is exhibited, which is obtained by a dynamic viscoelasticity measurement, -100 to 20ºC which overlaps with the claimed range of 10ºC to 100ºC with Examples 1-5 all exhibiting a peak temperature of loss tangent of 42ºC which is within the claimed range (Nemoto: par. 0023, 0025, and 0087; Examples 1-5). Nemoto is silent towards the maximum value of the loss tangent being 0.5 or more and 3.5 or less. However, Nemoto does teach the claimed peak temperatures of loss tangent in addition to teaching a breathable sheet having the claimed and disclosed structure (i.e., the sheet thickness, the lamination structure, and the porosity as disclosed in the rejection of claims 3 and 12 above) and the claimed composition as explained in the rejection of claims 1 and 4 above. Thus, it would be expected that Nemoto would also disclose embodiments which satisfy the claimed range for the maximum value of the loss tangent.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783